The State of




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 17, 2015

                                     No. 04-15-00199-CR

                                     Gabriel JIMENEZ,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR0420
                          Honorable Ron Rangel, Judge Presiding


                                       ORDER
       The court reporter’s extension of time to file the reporter’s record is GRANTED. Because
Amy Hinds Alvarado has been given an extension of time of 75 days, no further extension will
be allowed.



                                                   _________________________________
                                                   Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court